UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X   For Online Publication Only
ISAAC LEVIN and OFRA LEVIN,
                             Pro se Plaintiffs,
          -against-                                             ORDER
                                                                17-CV-01285 (JMA) (AYS)
AMERICAN DOCUMENT SERVICES, LLC,
TODD C. JOHNSON, JOYCE BREUNINGER,
BLACK KNIGHT INFOSERV, LLC, f/k/a
LENDER PROCESSING SERVICES, INC.,                                                FILED
DOCX, LLC, BLACK KNIGHT FINANICAL                                                CLERK
SERVICES, and WELLS FARGO BANK, N.A.,                               8/16/2019 2:17 pm
as TRUSTEE FOR OPTION ONE MORTGAGE
                                                                       U.S. DISTRICT COURT
LOAN TRUST 2007-1, ASSET-BACKED
                                                                  EASTERN DISTRICT OF NEW YORK
CERTIFICATES, SERIES 2007-1,                                           LONG ISLAND OFFICE
                              Defendants.
------------------------------------------------------------X

AZRACK, United States District Judge:
         Plaintiffs Isaac Levin and Ofra Levin (“Plaintiffs”), proceeding pro se, commenced this

action on March 6, 2017 against defendants American Document Services, LLC, Black Knight

Financial Services, DocX, LLC, Black Knight InfoServ, LLC f/k/a Lender Proceeding Services,

Inc., Wells Fargo Bank, N.A., as Trustee for Option One Mortgage Loan Trust 2007-1, Asset-

Backed Certificates, Series 2007-1, and individuals Todd C. Johnson and Joyce Breuninger

(collectively, “Defendants”). (ECF No. 1.) On July 6, 2017, Plaintiffs filed an amended complaint.

(ECF No. 70.) On October 29, 2018, Defendants moved to dismiss the amended complaint. (ECF

Nos. 149, 153.) Plaintiffs opposed the motion to dismiss and crossed-moved for a declaratory

judgment. (ECF No. 167.) On April 10, 2019, Judge Joseph F. Bianco referred these motions to

Magistrate Judge Anne Y. Shields for a Report and Recommendation (“R&R”). On March 31,

2019, this case was reassigned to the undersigned for all further proceedings.

         On June 25, 2019, Judge Shields issued a R&R recommending that (1) Defendants’ motion

to dismiss be granted with prejudice and without leave to amend as any amendment would be
futile, and (2) Plaintiffs’ motion for declaratory judgment be denied as moot. (ECF No. 180.) On

July 30, 2019, Plaintiffs filed objections to Judge Shields’ R&R. (ECF No. 185.) On August 13,

2019, Defendants filed a memorandum in opposition to Plaintiffs’ objections to the R&R. 1 (ECF

No. 186.) Having reviewed the entire record and applicable law, I adopt Judge Shields’ R&R in

its entirety.

        In reviewing a magistrate judge’s R&R, the Court must “make a de novo determination of

those portions of the report or . . . recommendations to which objection[s][are] made.” 28 U.S.C.

§ 636(b)(1)(C); see Brown v. Ebert, No. 05-CV-5579, 2006 WL 3851152, at *2 (S.D.N.Y. Dec.

29, 2006). The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Those portions of

an R&R to which there is no specific reasoned objection are reviewed for clear error. See Pall

Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

        I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Shields’ R&R and adopt it as the opinion of this Court. Accordingly, the

Defendants’ motion to dismiss is GRANTED and Plaintiffs’ motion for a declaratory judgment is

DENIED. Thus, Plaintiffs’ amended complaint is DISMISSED in its entirety with prejudice and

without leave to replead.

        The Clerk of the Court is respectfully directed to close this case and mail a copy of this

Order to the pro se Plaintiffs.

SO ORDERED.
Dated: August 16, 2019
Central Islip, New York
                                                                  /s/ (JMA)
                                                          JOAN M. AZRACK
                                                          UNITED STATES DISTRICT JUDGE


1
 On October 14, 2019, Plaintiffs submitted a letter to the Court seeking leave to file a reply to Defendants’
memorandum in opposition to Plaintiffs’ objections to the R&R. (ECF No. 187.) Plaintiffs’ request is denied.
                                                     2
